


109 HRES 935 IH: Acknowledging the progress yet to be made

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 935
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Mr. Jefferson (for
			 himself, Mr. Boustany,
			 Mr. Ross, Mr. Scott of Virginia,
			 Ms. Kilpatrick of Michigan,
			 Ms. Lee, Mr. Melancon, Mr.
			 Brady of Pennsylvania, Mr.
			 Alexander, Mr. Towns,
			 Mr. Cleaver,
			 Mr. Baker,
			 Mr. McCrery, and
			 Mr. Thompson of Mississippi) submitted
			 the following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Acknowledging the progress yet to be made
		  in the rebuilding after Hurricanes Katrina and Rita.
	
	
		Whereas Hurricane Katrina made landfall in the Gulf Coast
			 region on August 29, 2005, as a powerful category three storm and is recorded
			 as the third strongest land-falling United States hurricane ever recorded with
			 winds peaking at 175 miles per hour;
		Whereas Hurricane Katrina caused four protective levees to
			 breach, including the 17th Avenue Canal, the Industrial Canal, and the London
			 Avenue Canal, resulting in flooding of the city of New Orleans and the parishes
			 of St. Bernard and Plaquemines;
		Whereas nearly every home and business was destroyed in
			 St. Bernard Parish, and Plaquemines Parish also suffered extensive
			 damage;
		Whereas approximately 80 percent of New Orleans was
			 submerged for nearly one month;
		Whereas Hurricane Katrina destroyed 275,000 homes, 18,750
			 businesses, and 875 schools and is blamed for the deaths of 1,577
			 residents
		Whereas Hurricane Katrina devastated institutions of
			 higher education including Xavier University of Louisiana, Tulane University,
			 Loyola University, Dillard University, Southern University at New Orleans, the
			 University of New Orleans, and Delgado Community College;
		Whereas prior to Hurricane Katrina the population of New
			 Orleans stood at 484,674, and nearly a year later less than half have been able
			 to return to their homes;
		Whereas Hurricane Katrina caused personal injuries and
			 complete devastation to homes, businesses, and public property and disabled
			 industries across Mississippi;
		Whereas Hurricane Rita made landfall along the Louisiana
			 and Texas coasts on September 24, 2005, as the fourth most intense Atlantic
			 hurricane ever recorded causing $9.4 billion in damage;
		Whereas Hurricane Rita completely destroyed several small
			 towns in Southwest Louisiana and washed tons of potentially hazardous debris
			 into the area’s marshes;
		Whereas in Cameron Parish, 19 public buildings, including
			 the local hospital and Cameron Elementary School still need to be
			 demolished;
		Whereas in coastal Terrebonne Parish, the count of
			 severely damaged or destroyed homes stood at nearly 9,900;
		Whereas the Select Bipartisan Committee to Investigate the
			 Preparation for and Response to Hurricane Katrina uncovered failures of
			 initiative and leadership at all levels of government despite adequate warning
			 and resources;
		Whereas Hurricane Katrina overwhelmed the capabilities of
			 State and local governments, and the Congress appropriated billions of dollars
			 for emergency response needs such as evacuations, emergency repairs, deployment
			 of personnel, and other expenses resulting from immediate relief
			 efforts;
		Whereas the Congress has responded to the devastation by
			 providing billions of dollars in assistance, including tax relief, student aid,
			 and disability services to victims of Hurricane Katrina;
		Whereas a Gulf Coast Opportunity Zone has been created by
			 the Congress to expedite economic recovery and provide tax benefits for
			 individuals and businesses affected by Hurricanes Katrina and Rita;
		Whereas 4.5 million people have been affected by the
			 devastation of Hurricanes Katrina and Rita; and
		Whereas the American people have been extremely generous
			 in their support for the region in addition to the outpouring of assistance
			 from the international community: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 importance of the Gulf Coast region to the national economy;
			(2)expresses its
			 support for all those still affected by these terrible natural disasters one
			 year later; and
			(3)reaffirms its
			 commitment to rebuilding the Gulf Coast region and improving the quality of
			 life for all of its residents.
			
